NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIRLEY BROWN,                                  No.    18-56625

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03418-DDP-AGR

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Shirley Brown appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims arising from the foreclosure sale of

her property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Kwan v. SanMedica



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Brown’s wrongful foreclosure and

fraud claims under California law because Brown failed to allege facts sufficient to

state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief); Robinson Helicopter Co.

v. Dana Corp., 102 P.3d 268, 274 (Cal. 2004) (elements of fraud claim); Sciarratta

v. U.S. Bank Nat’l Assn, 202 Cal. Rptr. 3d 219, 226 (Ct. App. 2016) (elements of

wrongful foreclosure claim). Brown’s contention that the bankruptcy of

LandAmerica Financial Group, the parent company of the original trustee under

the deed of trust, rendered these foreclosure proceedings wrongful is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       18-56625